Name: Decision No 2/97 of the Association Council between the European Communities and their Member States, of the one part, and Romania, of the other part of 4 August 1997 adopting the terms and conditions for the participation of Romania in Community programmes in the fields of training, youth and education
 Type: Decision
 Subject Matter: European construction;  employment;  education;  Europe;  demography and population
 Date Published: 1997-08-20

 Avis juridique important|21997D0820(01)Decision No 2/97 of the Association Council between the European Communities and their Member States, of the one part, and Romania, of the other part of 4 August 1997 adopting the terms and conditions for the participation of Romania in Community programmes in the fields of training, youth and education Official Journal L 229 , 20/08/1997 P. 0005 - 0008DECISION No 2/97 OF THE ASSOCIATION COUNCIL BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND ROMANIA, OF THE OTHER PART of 4 August 1997 adopting the terms and conditions for the participation of Romania in Community programmes in the fields of training, youth and education (97/554/EC, Euratom)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part concerning Romania's participation in Community programmes (2), and in particular Articles 1 and 2 thereof,Whereas according to Article 1 of the said Additional Protocol, Romania may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the fields of training, youth and education;Whereas according to Article 2 of the said Additional Protocol the terms and conditions for the participation of Romania in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Romania shall participate in the European Community programmes Leonardo da Vinci, Youth for Europe and Socrates according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the Leonardo da Vinci, Youth for Europe and Socrates programmes.Article 3 This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 4 August 1997.For the Association CouncilThe ChairmanJ. POOS(1) OJ No L 357, 31. 12. 1994, p. 2.(2) OJ No L 317, 30. 12. 1995, p. 40.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF ROMANIA IN THE LEONARDO DA VINCI, YOUTH FOR EUROPE AND SOCRATES PROGRAMMES 1. Romania will participate in all actions of the Leonardo da Vinci, Youth for Europe and Socrates programmes (hereinafter called 'the Programmes`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Council Decision No 94/819/EC establishing an action programme for the implementation of a European Community vocational training policy, Decision No 818/95/EC of the European Parliament and of the Council adopting the third phase of the 'Youth for Europe` programme and Decision No 819/95/EC of the European Parliament and of the Council establishing the European Community action programme Socrates.2. - The terms and conditions for the submission, assessment and selection of applications by eligible institutions, organizations and individuals of Romania shall be the same as those applicable to eligible institutions, organizations and individuals of the Community.- Language preparation and training activities concern the official languages of the Community. In exceptional circumstances, other languages could be accepted if the implementation of the programmes so requires.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Romania will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the Programmes, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the Programme. Projects and activities carried out solely between Romania and EFTA States, EEA States or any other third countries, including those with an association agreement with the Community, to which participation in the programmes is open, are not eligible for Community financial support.4. In conformity with the terms of the relevant provisions of the Decisions on Leonardo da Vinci, Youth for Europe and Socrates, Romania will lay down the appropriate structures and mechanisms at national level and will take all other necessary steps to ensure national coordination and organization of the implementation of the Programmes.5. Romania will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the Programmes (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Romania will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of students, teachers, university administrators, young people and other eligible persons moving between Romania and the Member States of the Community for the purpose of participating in activities covered by the Decision.7. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the Decisions concerning Leonardo da Vinci, Youth for Europe and Socrates (Articles 10, 9 and 8 respectively), the participation of Romania in the programmes will be continuously monitored on a partnership basis involving Romania and the Commission of the European Communities. Romania will submit the necessary reports to the Commission and take part in other specific measures undertaken by the Community in that context.8. Without prejudice to the procedures referred to in Article 6 of the Decision on Leonardo da Vinci, Article 6 of the Decision on Youth for Europe and Article 4 of the Decision on Socrates, Romania will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the Committees. The Commission will inform Romania about the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes, will be one of the official languages of the Community.ANNEX II FINANCIAL CONTRIBUTION OF ROMANIA TO LEONARDO DA VINCI, SOCRATES AND YOUTH FOR EUROPE 1. The financial contribution of Romania will cover:- subsidies and any other financial support from the programmes to Romanian participants,- the financial support from the programmes to the functioning of national agencies, where applicable,- supplementary administrative costs related to the management of the programmes by the Commission of the European Communities stemming from Romania's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by Romanian beneficiaries and by the national agencies of Romania will not exceed the contribution paid by Romania, after deduction of the supplementary administrative costs.Should the contribution paid by Romania to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of the subsidies or other financial support received by the Romanian beneficiaries and by the national agencies from the programmes, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Romania.3. Leonardo da VinciRomania's annual contribution will be of ECU 4 500 000 from 1997. From this sum, an amount of ECU 300,000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.4. SocratesRomania's contribution will be:- ECU 3 481 000 in 1997 for its participation in Chapter II (School education, Comenius) and Chapter III (horizontal measures). From this sum, an amount of ECU 228 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation,- ECU 7 911 000 in 1998 and in 1999, for its participation in the entire Socrates programme, including Chapter I (Erasmus). From this sum, an amount of ECU 518 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.5. Youth for EuropeRomania's annual contribution will be:- ECU 575 000 in 1997 for participating in actions A.I and B.I. From this sum an amount of ECU 40 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation,- ECU 725 000 in 1998 and ECU 1 332 000 in 1999 for participating in all the actions of the programme, except Action D. From these sums, an annual amount of ECU 50 000 in 1998 and ECU 80 000 in 1999 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.6. The financial regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Romania.Upon the entry into force of this Decision and at the beginning of each year, the Commission will send to Romania a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Romania will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution will give rise to the payment of interest by Romania on the outstanding amount from the due date. The interest rates correspond to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus (1), increased by 1,5 percentage points.7. Romania will pay the supplementary administrative costs referred to in paragraphs 3, 4 and 5 from its national budget.8. Romania will pay 20 %, 59 % and 60 % of the remaining costs of its participation in the programmes from its national budget of 1997, 1998 and 1999 respectively.Subject to regular Phare programming procedures, the remaining 80 %, 41 % and 40 % will be paid from Romania's annual Phare National Indicative Programmes of 1997, 1998 and 1999 respectively.(1) Rate published monthly in the Official Journal of the European Communities - C series.